Title: Enclosure IV: Philip Stephens to John Browne Cutting, [19 August 1790]
From: Stephens, Philip
To: Cutting, John Brown


Enclosure IV Philip Stephens to John Browne Cutting

Sir
[Admiralty Office, 19 Aug. 1790]

Having laid before my Lords Commissioners of the Admiralty your Memorial of the 10th instant requesting the discharge of the four men named in the margin, natives of America and subjects of the United States of America, who have been impressed and put on board his Majesty’s Ships the Edgar and Crescent, I am commanded by their Lordships to acquaint you that they have given orders for the discharge of the said men. I am Sir, Your very huml Servt.

Ph. Stephens

